Citation Nr: 0613248	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 14, 
1945, to October 11, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2005 and September 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  This issue was remanded in October 2005 for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Such was provided to the veteran in 
December 2005 and, thereafter, in January 2006, he perfected 
his appeal.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Los 
Angeles, California, in August 2005; a transcript of that 
hearing is associated with the claims file.  At such hearing, 
the veteran's wife, daughter, and son-in-law were also 
present, but did not offer testimony regarding the veteran's 
pending claim.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Diabetes mellitus was not shown in service, nor is there 
any competent medical evidence demonstrating that such is 
related to a disease or injury which had its onset in, or is 
otherwise related to, service, and such was not manifested 
within one year of service discharge.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran filed his 
service connection claim in October 2004 and the initial 
unfavorable decision was issued in February 2005, after the 
veteran had been provided with VCAA notice in a January 2005 
letter, in accordance with Quartuccio and Pelegrini, supra.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
pursuant to the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the January 2005 
letter of the information and evidence that was necessary to 
substantiate his service connection claim.  Specifically, he 
was notified that evidence of a current disability and a 
nexus between that disability and service was necessary to 
establish service connection.  He was also advised that the 
cause of a disability is presumed for veterans who had 
certain chronic or tropical diseases that became evident 
within a specific period of time after discharge from 
service. 

In addition, VA informed the veteran of the information and 
evidence that VA would seek to provide.  Specifically, he was 
advised that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration.  He was also informed that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  Such letter also indicated that VA would 
obtain private treatment records if the veteran provided 
adequate identifying information and VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
January 2005 letter, he was informed that he must provide 
adequate identifying information for records he wished VA to 
obtain and that it was his responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  Such letter also advised him 
that he should provide evidence showing that his diabetes 
mellitus existed from military service to the present time, 
to include dates, name, and location of facilities where he 
sought medical treatment during service; statements from 
persons who knew him when he was in the service and knew of 
any disability he had while on active duty; records and 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescriptions; and insurance examination 
records.  As indicated previously, the veteran was notified 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

With respect to the fourth element of notice, the January 
2005 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim in the January 2005 letter, but such 
letter did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, in April 2006, the 
veteran was sent a letter indicating that, pertinent to 
disability ratings, that when disabilities are found to be 
service-connected, a disability rating is assigned.  The 
letter informed the veteran that, when assigning such a 
rating, the following evidence is taken into consideration: 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The veteran was also provided with 
examples of evidence that he should identify or submit that 
would be taken into consideration when assigning a disability 
rating.  The April 2006 letter also advised the veteran that, 
pertinent to effective dates, the beginning date of benefit 
payments or increased payments was generally based on when a 
claim is received and when the evidence showed a level of 
disability that supported a certain rating under the rating 
schedule.  The veteran was further provided with examples of 
the type of evidence that would assist in the assignment of 
an effective date.  

The Board notes that the April 2006 letter was provided after 
the initial unfavorable decision in February 2005 and that 
the veteran's service connection claim was not readjudicated 
following the issuance of the April 2006 letter; however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, 
because the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Additionally, the February 2005 and September 2005 rating 
decisions as well as the December 2005 statement of the case 
informed the veteran that the evidence did not show 
entitlement to the benefit sought.  Also, the December 2005 
statement of the case advised the veteran of the procedural 
history of his claim, the adjudicative actions taken, the 
evidence received, and the relevant laws and regulations, to 
include VA's duties to assist under 38 C.F.R. § 3.159, with 
relevant cites to the United States Code.  Moreover, in 
addition to the above-referenced documents, the veteran 
provided testimony at his August 2005 Board hearing before 
the undersigned Veterans Law Judge.  Therefore, for the 
foregoing reasons, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, an October 2004 notation 
on a prescription form from the Main Medical Center where Dr. 
Kazak is a physician, and a November 2004 statement from Dr. 
Kazak are contained in the claims file.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran's claimed diabetes mellitus is etiologically related 
to service is not necessary to decide his claim.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
diabetes mellitus in service, there is no competent basis 
upon which to conclude that the veteran's current disability 
is related to service.  In addition, no competent medical 
evidence even suggesting such causal connection has been 
submitted or identified by the veteran.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review. 

II.  Analysis

The veteran had recognized guerilla service in the 
Philippines from February 14, 1945, to October 11, 1945.  
Persons with such service are limited, under 38 U.S.C.A. § 
107(b), to VA benefits for life insurance prior to February 
18, 1946, compensation for service-connected disability or 
death, dependency and indemnity compensation, and burial 
benefits.  See 38 C.F.R. § 3.40; Laruan v. Principi, 4 Vet. 
App. 100 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his August 2005 Board hearing and in documents of record, 
the veteran contended that during his recognized guerilla 
service, in 1945, U.S. Army laboratory technicians gave free 
examinations and, as a result of such testing, it was 
discovered that he had very high blood sugar, with a count of 
almost 150.  He was advised to avoid excessive sugar.  The 
veteran claimed that he is currently being treated for 
diabetes mellitus and, therefore, service connection is 
warranted for such disability.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses referable to diabetes 
mellitus.  Physical examination at the time of his October 
1945 discharge revealed no endocrine disturbances.  Also, at 
the time of discharge, it was noted that the veteran had not 
incurred any wounds or illnesses.

An October 2004 notation on a prescription form from the Main 
Medical Center where Dr. Kazak is a physician, indicates that 
the veteran was being treated for diabetes mellitus, which 
had been diagnosed in 1945.  A November 2004 statement from 
Dr. Kazak reflects that he was currently treating the veteran 
for diabetes mellitus.

The Board initially notes that, although the medical evidence 
reflects a current diagnosis of diabetes mellitus, the 
veteran is not entitled to presumptive service connection 
because there is no competent medical evidence that such 
manifested to a degree of 10 percent within one year of his 
discharge from service.  Specifically, the veteran was 
discharged from active duty in October 1945 and the earliest 
medical evidence of record reflecting a diagnosis of diabetes 
mellitus is dated in October 2004.  The Board does note that 
such October 2004 statement indicates that the veteran had 
been diagnosed with diabetes mellitus in 1945.  However, the 
Board finds that such is not otherwise supported by the 
evidence of record and, rather, appears to be based on a 
self-reported history from the veteran.  Specifically, in an 
August 2005 statement, the veteran indicated that Dr. Kazak 
had been his primary care physician since 2000.  Also, the 
veteran's service medical records are negative for such a 
diagnosis, despite the veteran's contention that U.S. Army 
personnel offered free laboratory testing during the time he 
had recognized guerilla service.  Additionally, physical 
examination at the time of his October 1945 discharge 
revealed no endocrine disturbances.  Also, at the time of 
discharge, it was noted that the veteran had not incurred any 
wounds or illnesses.  The veteran has also not identified or 
submitted medical records that would support a diagnosis of 
diabetes mellitus within one year from his October 1945 
discharge.  Moreover, there are numerous physician statements 
and records contained in the claims file that pre-date Dr. 
Kazak's 2004 statements; however, none reflect a diagnosis of 
diabetes mellitus.  Therefore, the Board finds that the 
veteran is not entitled to presumptive service connection for 
diabetes mellitus as there is no competent evidence that such 
disability manifested to a degree of 10 percent within the 
year following his October 1945 discharge.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that the veteran is not entitled to 
service connection for diabetes mellitus on a direct basis.  
In this regard, while he has a current diagnosis of such 
disability, the record contains no competent medical opinion 
that diabetes mellitus is related to a disease or injury 
during service, or otherwise had its onset during service.  
Post-service medical records are negative for any reference 
to service as a cause of the veteran's current complaints.  
Rather, the evidence of a nexus between active duty service 
and diabetes mellitus is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's diabetes mellitus and service, he is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


